Title: [Saturday September 14. 1776.]
From: Adams, John
To: 


      Saturday September 14. 1776.
       A Letter from R. H. Harrison, Secretary to General Washington, was read. Four French Officers, who arrived in the Reprisal Captain Weeks, being recommended to Congress, Resolved that they be referred to the Board of War.
      The Board of War brought in a Report, which was taken into Consideration, whereupon Nine Resolutions were adopted. See the Journal.
      A Letter of the 9th. from General Lee to the Board of War, was laid before Congress and read.
     